DETAILED CORRESPONDENCE
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 8 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 8 recites “at least one of a water collection system the liquid cooling and ventilation garment or a liquid cooling system of the liquid cooling and ventilation garment.” The limitation is confusing.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.


Claims 29-33 are rejected under 35 U.S.C. 103 as being unpatentable over Isobe et al. US 2018/0243682 (hereafter Isobe) and further in view of Wickham et al. US 2014/0283839 (hereafter Wickham).

Regarding claim 29, Isobe teaches a spacesuit contaminant removal system (¶2-4, where the system is fully capable of being used in a spacesuit) comprising:
at least one membrane separator (302) configured to:
receive a spent air stream (Cabin air) from a ventilation system of the spacesuit (where the system of Fig 3 is fully capable of being a ventilation system of a spacesuit),
absorb a contaminant (CO2, H2O) from the spent air stream into a liquid sorbent (ionic liquid),
discharge a clean air stream (Clean cabin air) to the ventilation system, and
discharge the contaminant in a contaminant stream (CO2 stream from dehumidifier 319); and
a liquid sorbent circuit (ionic liquid circuit in Fig 3) configured to circulate the liquid sorbent through the at least one membrane separator.
Isobe does not teach: a spacesuit configured to be worn by an individual in a space vacuum environment.
Wickham teaches a contaminate removal system comprising a spacesuit configured to be worn by an individual in a space vacuum environment (¶3).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the contaminant removal system (¶2-4) of Isobe by incorporating the spacesuit (¶3) of Wickham in order to remove contaminates from a spacesuit (¶3).

Regarding claim 30, Isobe in view of Wickham teaches all the limitations of claim 29. Isobe further teaches wherein the at least one membrane separator further comprises:
a scrubber-separator (302) configured to:
absorb the contaminant from the spent air stream into the liquid sorbent (¶51), and
discharge the clean air stream to the ventilation system (¶54); and
a stripper-separator (308) downstream (with respect to the liquid sorbent) of the scrubber-separator and configured to:
desorb the contaminant from the liquid sorbent using a vacuum of a space environment (¶36, ¶82).
Isobe does not teach in the Fig 3 embodiment where the stripper-separator is configured to discharge the contaminant stream to the space environment.
Isobe teaches where CO2 is known to be discarded to space (¶5).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Isobe (Fig 3) by incorporating the discharge of the contaminant stream to the space environment (¶5) of the Isobe prior art as a matter of obvious combining prior art elements according to known methods to yield predictable results (MPEP §2143 I A).

Regarding claim 31, Isobe in view of Wickham teaches all the limitations of claim 30. Isobe further teaches a membrane dehumidifier (319) configured to:
remove humidity from the spent air stream (¶60); and
discharge (as shown in Fig 3) the humidity to the stripper-separator as a sweep gas stream (trace CO2, water vapor from dehumidifier 319).

Regarding claim 32, Isobe in view of Wickham teaches all the limitations of claim 30. Isobe further teaches 
a water separator (319) configured to remove water from the contaminant stream (¶60); and
a water vaporizer (323) configured to discharge a sweep gas stream (trace CO2, water vapor from dehumidifier 319) containing the removed water to the stripper-separator (as shown in Fig 3).

Regarding claim 33, Isobe in view of Wickham teaches all the limitations of claim 29. Isobe further teaches wherein the contaminant is carbon dioxide (Fig 3: Ionic liquid with CO2, trace H2O).


Allowable Subject Matter
Claim 1, 3-4, 7, 9-10, and 21-28 are allowed.
Regarding claim 1, the closest prior art is Isobe et al. US 2018/0243682. Isobe teaches the spacesuit contaminant removal system and a water vaporizer. Isobe does not teach receiving a cooling water stream from a liquid cooling and ventilation garment of the spacesuit. The modification would not have been obvious because the prior art does not teach integrating the liquid cooling and ventilation garment of the spacesuit and the contaminant removal system. No prior art, alone or in combination, teaches all the limitations of claim 1.
Claims 3-4, 7, 9-10 depend upon claim 1.
Regarding claim 21, the closest prior art is Isobe et al. US 2018/0243682. Isobe teaches the spacesuit contaminant removal system of claim 2. Isobe does not teach receiving a cooling water stream from a liquid cooling and ventilation garment of the spacesuit. The modification would not have been obvious because the prior art does not teach integrating the liquid cooling and ventilation garment of the spacesuit and the contaminant removal system. No prior art, alone or in combination, teaches all the limitations of claim 6.
Claims 22-28 depend upon claim 1.
Claim 8 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
Claim 8 depends upon allowable claim 7.


Response to Arguments
The following is a response to Arguments filed 24 Jun. 2022:

Applicant argues that amended independent claim 1 and new claim 21 are allowable. 
Examiner agrees and the claims are indicated allowable herein.

Applicant argues that the claim 8 rejection under 112b is overcome by amendment.
Examiner disagrees. The claim has outstanding indefinite issues.

Applicant argues that new claim 29 is not anticipated by Isobe.
New claim 29 is rejected in view of Isobe and Wickham, and thus the argument is moot.


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHEN HOBSON whose telephone number is (571)272-9914. The examiner can normally be reached 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Michener can be reached on 571-272-1424. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/STEPHEN HOBSON/Examiner, Art Unit 1776